EmjSWOrtb, J.
We see no objection to the charge of the *341court. A legal apprenticeship cannot exist at common law, without writing ; nor, m this state, without deed or signed by the father or guardian, with the assent of the minor, expressed in the indenture ; and when an apprenticeship is to continue for more than one year, we see not why the statute frauds does not require the contract to be in writing. Short ot a strictly legal apprenticeship, a parent, guardian or friend may undertake and be bound himself for a minor; but this does not make the minor an apprentice. In Nickerson v. Easton, 12 Pick, 112. and in 1 Sw. Dig. 61. it is said, a minor may bind himself, by a contract to serve, as a thing propriety and necessity; but this, if it be so, does not constitute an apprenticeship.
In the present case, it is agreed, there is no contract in writing ; and hence Charles Thomas, when he left the plaintiffs’ service, and two weeks thereafter, entered into the service of the defendant, was not an apprentice; and hence the the main fact in the plaintiffs’ case is not true. The minor had a right to leave the plaintiffs; and having left them, the defendant had a right to employ him. Had the defendant ( seduced the minor from the service of the plaintiffs, they might, according to the cases, have treated him as their servant de facto, and recovered of the defendant.
We are of opinion that there is nothing erroneous in the judgment complained of.
In this opinion the other Judges concurred.
Judgment affirmed.